Citation Nr: 0512229	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-15 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
healed fracture of the right middle finger.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued a non-compensable 
evaluation for a healed fracture of the right middle finger.  
A hearing was held at the RO before a Decision Review Officer 
in August 2003; a transcript of which is in the claims file.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The residuals of fracture of the right middle finger do 
not include ankylosis or dysfunction equivalent to amputation 
of any part of the finger.

3.  The residuals of fracture of the right middle finger 
include arthritis and painful limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2002, the criteria for a compensable 
rating for a healed fracture of the right middle finger were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, and Part 4, Diagnostic Codes 5003, 5154, 
5226 (2002).

2.  Effective August 26, 2002, the criteria for a 10 percent 
disability rating, but no greater, for a healed fracture of 
the right middle finger are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
Diagnostic Codes 5003, 5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in June 2002, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increase rating for right hand 
disability, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
also advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The September 2002 rating decision, May 2003 statement of the 
case (SOC), November 2003 supplemental statement of the case 
(SSOC), and June 2004 SSOC collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
an increased evaluation.  The May 2003 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Medical records have been obtained from the San Juan VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran a medical 
examination in July 2002 for the purpose of determining the 
nature and severity of his finger disability.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he is entitled to a compensable 
disability evaluation for a healed fracture of his right 
middle finger.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.7 (2004) provides that, where there is a 
question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Further, where there is a reasonable doubt as to the degree 
of disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is governed 
by 38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

Under Diagnostic Code 5154, amputation of the long finger, a 
10 percent evaluation contemplates amputation of the middle 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto. A 20 percent 
rating requires amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost). 
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2002).  In August 
2002, the regulation changed; however, there were essentially 
no substantive changes.  The change involved the elimination 
of the term "middle finger" and substituting it with the 
term  "long finger."

Effective before and after August 26, 2002, Diagnostic Code 
5226 provides an evaluation of 10 percent for favorable or 
unfavorable ankylosis of the middle finger of either the 
major and minor hand.  The current rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2004).

As of August 2002, Diagnostic Code 5229 has been added.  For 
limitation of motion of the index or long finger, a 10 
percent rating is warranted for a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
A non-compensable rating is warranted for a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

The veteran's VA examination in July 1992 indicated an old 
fracture of the third fingertip of the right hand.  

The veteran was afforded a VA bone examination in July 2002 
in which the examiner noted that the right middle finger had 
a healed fracture with painful motion of the right middle 
finger.  Upon physical examination, the examiner found 
deformity of the distal interphalangeal joint of the middle 
finger on the dorsum with an exostosis deformity.  Range of 
motion of the right middle finger distal interphalangeal 
joint at flexion was 45 degrees and at extension was -10 
degrees.  Range of motion of the right middle finger, 
proximal interphalangeal joint and metacarpophalangeal joint, 
was flexion to 100 degrees and extension to 0 degrees.  There 
was painful motion of the right middle finger on testing.  
When the examiner asked the veteran how many times during the 
last year he had acute severe bouts of middle finger pain 
which functionally impaired him, the veteran indicated 30-40 
occasions.  

VA treatment records include an August 2002 x-ray report 
revealing findings consistent with degenerative joint disease 
of the third digit on the right hand, apparently on a 
background of previous trauma.  

Applying the rating criteria in effect prior to August 26, 
2002, there was no ankylosis or dysfunction equivalent to 
amputation in the third digit of the right hand.  The veteran 
did not meet or nearly approximate the criteria for a 
compensable evaluation.  

Considering the current rating criteria, the Board finds that 
a compensable rating for the veteran's right middle finger 
healed fracture is warranted.  Though the evidence suggests 
that much of the current disability of the veteran's right 
hand stems from a September 2001 cerebrovascular accident, 
there is an indication that the veteran's right middle finger 
arthritis is the result of earlier trauma.  There is no 
ankylosis or dysfunction equivalent to amputation in the 
third digit of the right hand, and a compensable evaluation 
is not warranted under Diagnostic Codes 5154 or 5226.  
However, though the veteran does not objectively meet the 
criteria set forth in Diagnostic Code  5229 for a compensable 
evaluation, there is evidence of actual painful and limited 
motion.  The Board notes that actually painful, unstable or 
malaligned joints due to healed injury are entitled to at 
least the minimal compensable evaluation for that joint  See 
38 C.F.R. § 4.59.  
 
There is no basis for a compensable evaluation in excess of 
10 percent based on limitation of motion due to functional 
loss as the veteran is receiving the maximum scheduler rating 
for limitation of motion of the middle finger.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  
While problems of the right hand were also noted, the VA 
examiner stated that the impairment was due to the veteran's 
residual hemiparesis secondary to his cerebrovascular 
accident in September 2001.  It was noted that the veteran's 
job was as a plumber for 30-35 years and that condition 
affected his ability to use tools.     

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
healed fracture of the right middle finger.  There is no 
objective evidence that the veteran's healed fracture, in and 
of itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

Prior to August 26, 2002, a compensable evaluation for a 
healed fracture of the right middle finger is denied.  

Effective August 26, 2002, a 10 percent disability evaluation 
for a healed fracture of the right middle finger is awarded, 
subject to the criteria governing payment of monetary 
benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


